Citation Nr: 1202470	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-18 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating for a right knee disability with degenerative joint disease in excess of 10 percent prior to October 27, 2009, and in excess of 20 percent as of October 27, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served in the U.S. Army National Guard from November 1975 to September 1990 and on active duty from March 1976 to July 1976

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  During the pendency of the appeal, an increased evaluation from 10 percent to 20 percent was granted by a May 2010 rating decision.  The Board notes, with respect to increased ratings, that with a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Furthermore, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  As such, the Board maintains jurisdiction over the matter.  

In January 2011, the Veteran testified before the undersigned during a video conference hearing.  A copy of the proceeding has been associated with the claims file.  

The Board notes that the instant matter was previously before the Board in February 2011, at which time the Board remanded the claim for further development.  As discussed in further detail below, the Board finds that there was compliance with its February 2011 remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Before October 27, 2009, the Veteran's service-connected right knee disability with degenerative joint disease was manifested by painful motion without functional loss equating to limitation of flexion to 60 degrees or limitation of extension to 5 degrees; there was no objective evidence of subluxation or lateral instability.

2.  From October 27, 2009, the Veteran's service-connected right knee disability with degenerative joint disease has been manifested by painful motion with functional loss equating to limitation of flexion to 30 degrees; there was no objective evidence of subluxation or lateral instability.

3.  The Veteran's service-connected right knee disability with degenerative joint disease has also resulted in a limitation of extension to 10 degrees less than full extension.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for a right knee disability with degenerative joint disease in excess of 10 percent prior to October 27, 2009, and in excess of 20 percent as of October 27, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 5010-5260 (2011).

2.  The criteria for a 10 percent rating for right knee degenerative joint disease based on a limitation of extension separate from the 10 percent rating for right knee degenerative joint disease based on limitation of flexion have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC 5010-5261 (2011); VAOPGCPREC 9-2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In February 2007, the RO received that Veteran's claim for VA disability compensation, seeking service connection for a right knee disability.  A VA examination was conducted in November 2007.  At that time, the Veteran complained of right knee pain and swelling, but denied weakness, heat, redness, instability, giving way, "locking," fatigability, and lack of endurance.  He reported flare-ups two to three times a year with severe pain, which resulted in a limitation of activities.  Use of crutches, braces, a cane, or corrective shoes were not noted.  Episodes of dislocation or recurrent subluxation were also denied.  Range of motion testing revealed flexion from 0 to 110 degrees and extension from 0 to 5 degrees.  The Veteran complained of pain throughout the range of motion and the examiner noted objective evidence of painful motion.  The examiner also noted effusion, swelling, and tenderness.  Although guarding of movement was present, instability was not.  Valgus and Varus stress testing and McMurray's test were all negative.  Ankylosis was not noted.  Based on x-ray evidence and physical examination of the Veteran, the examiner diagnosed degenerative joint disease of the right knee.  

In January 2008, the Veteran was awarded service connection for right knee degenerative joint disease, evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, from February 27, 2007.  The Veteran disagreed with the assigned rating.  It appears that the Veteran was scheduled for a VA examination in August 2009, but that he failed to report for that examination.  (The Veteran disputes that he failed to report for this examination, stating that he submitted to x-rays, but that he underwent no range of motion testing.)  

In October 2009, the Veteran testified at a hearing presided over by a decision review officer (DRO).  He reported his right knee symptoms to consist of pain, swelling, stiffness and locking, and giving way two to three times a month.  He reported pain brought on by prolonged standing working as a cook, and problems ascending and descending stairs.  The Veteran also reported use of a knee brace.  He stated that he had a blood clot in his right leg and was given a knee brace to alleviate swelling in the knee.  

Also in October 2009, the Veteran underwent another VA examination.  He indicated that his knee pain had become progressively worse since its onset in 1989.  The Veteran complained of giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and numbness.  He reported one to two episodes of dislocation or subluxation a year and locking several times a year, but less than monthly.  He further indicated repeated effusions.  The Veteran stated that he experienced severe flare-ups every three to four months, which lasted for one to two days, and resulted in an additional limitation of motion of 75 percent.  

Physical examination of the Veteran revealed an antalgic gait and evidence of abnormal weight bearing.  Crepitus, tenderness, pain at rest, abnormal motion, and guarding of movement were all observed.  Grinding was also noted.  The examiner found no evidence of instability or patellar or meniscus abnormality.  Objective evidence of pain with active motion of the right knee was noted.  Range or motion testing revealed flexion to 42 degrees and extension to -10 degrees (extension limited to 10 degrees).  Pain following repetitive motion testing was also noted, but additional limitation of motion was not.  X-rays of the right knee shows degenerative joint disease.

The examiner indicated that the Veteran was then working full time as a cook.  Time lost from work in the previous 12 months was noted to be seven or eight days on account of the Veteran's right knee symptoms and two weeks due to his congestive heart failure.  The examiner stated, however, the Veteran's right knee would have significant effects on his usual occupation due to decreased mobility, decreased strength, and pain.  

By decision dated in May 2010, the Veteran's right knee disability rating was increased to twenty percent, effective from October 27, 2009.  The assigned DC was changed from DC 5010 to hyphenated DC 5001-5260.  (As DC 5001 pertains to active or inactive tuberculosis of the bones and joints, it appears that the RO intended to assign a 20 percent rating under hyphenated DC 5010-5260.)  

The Veteran's SSA records, and associated VA treatment records, have been made part of the claims folder.  In August 2010, the Veteran underwent an examination in connection with a claim for SSA benefits.  He reported chronic problems with his right knee since service.  The Veteran reported difficulty putting weight on his right knee, stating that if he stood for a period of more than a few minutes, he experienced severe pain.  He also reported having to wear a brace at all times and an inability to perform physical activities such as ascending stairs.  

Physical examination of the Veteran's right knee revealed limited flexion and extension, secondary to pain.  The Veteran's posture and gait were observed to be normal.  The Veteran was unable to squat secondary to knee pain.  Range of motion testing revealed flexion to 120 degrees.  Pain was noted.

A VA treatment record dated in September 2010 shows that the Veteran had been prescribed etodolac for occasional knee pain.  SSA records dated that same month noted that the Veteran wore a knee brace and walked with a cane.  A November 2010 entry recorded a steady gait and found no musculoskeletal weakness.  

The Veteran was afforded another VA examination in March 2011.  At that time, he complained of giving way, instability, pain, stiffness, weakness, numbness, and decreased speed of joint motion.  Effusion, locking, and episodes of dislocation or subluxation were denied.  The Veteran reported being able to stand for up to one hour and walk up to one-quarter mile.  Use of a cane and brace were noted.  

Physical examination of the Veteran revealed an antalgic gait and evidence of abnormal weight bearing.  The examiner noted crepitus, pain at rest, grinding, and subpatellar tenderness.  Meniscus abnormality was not noted.  Range of motion testing revealed flexion to 100 degrees and extension limited to 10 degrees.  Objective evidence of pain with active motion was noted, as was evidence of pain with repetitive motion.  No additional loss of motion was found after repetitive motion testing.  

The examiner noted that the Veteran had retired in December 2009 due to his heart problems.  The examiner opined that although the Veteran's degenerative joint disease would severely affect his ability to perform physical work requiring prolonged standing or walking or heavy lifting, it would not prevent employment in sedentary work.  The examiner further indicated that the Veteran's disability had increased in severity since the October 2009 VA examination, stating that x-rays showed increased osteophyte formation since that time.  

II.  Analysis

A.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for a right knee disability was granted in October 1997.  He was also assigned a disability rating and effective date.  As the Veteran's current appeal stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records, Social Security Administration (SSA) records, VA treatment records, VA examination reports, and statements from the Veteran.  The Veteran was also afforded a hearing in connection with his appeal.  The Veteran has not indicated that there are outstanding records for the time period in question that VA should have obtained.  

Further, the Veteran was afforded several VA examinations in connection with his service connection claim and his appeal of the disability ratings assigned.  The VA examiners conducted thorough examinations of Veteran, to include range-of-motion testing, and considered the Veteran's subjective complaints related to his right knee disability.  The Board is satisfied that the examination reports contain sufficient evidence by which to evaluate the Veteran's right knee disability in the context of the rating criteria and throughout the appeal period.  Accordingly, the Board finds that is has properly assisted the Veteran by affording him an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Cox v. Nicholson, 20 Vet. App. 563 (2007).  

B.  Disability Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as in the case of the right knee disability, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

From February 27, 2007, to October 27, 2009, the Veteran's right knee disability was evaluated as 10 percent disabling under the 38 C.F.R. § 4.71a, DC 5010.  Pursuant to DC 5010, arthritis due to trauma substantiated by x-ray findings are to be rated as degenerative arthritis.  Pursuant to DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  See 38 C.F.R. § 4.71a, DC 5003; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent. 38 C.F.R. § 4.71a, DC 5003.

Limitation of knee motion is rated under DC 5260, pertaining to flexion, and DC 5261, pertaining to extension.  Under DC 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is for consideration when flexion is limited to 30 degrees.  A 30 percent rating is applicable where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable rating is warranted where extension is limited to 5 degrees.  A 10 percent rating is assigned when extension of the knee is limited to 10 degrees.  A 20 percent rating is applicable when extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  Finally, a 40 percent rating is assigned when extension is limited to 30 degrees. 38 C.F.R. § 4.71a, DC 5261.

As noted above, range of motion testing conducted during the November 2007 VA examination revealed flexion from 0 to 110 degrees and extension from 0 to 5 degrees.  While it is unclear whether the examiner found extension limited to five degrees or whether the Veteran had a full extension, based on the November 2007 range of motion findings, it is clear that the Veteran did not have motion limited to a compensable degree, even considering extension limited to five degrees.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  Accordingly, a rating greater than 10 percent is not warranted based on limitation of motion caused by the Veteran's degenerative joint disease.

The Board has considered the Veteran's complaints of pain and swelling as recorded by the November 2007 examiner, as well as the examiner's notation of pain throughout the range of motion and objective evidence of painful motion.  Although the Veteran reported pain throughout the entire range of motion, given that he was able to achieve flexion greater than that which would be considered even noncompensable, the Board finds that the Veteran's painful motion is accounted for by his 10 percent disability evaluation and there is no basis upon which to assign a higher rating.  See Lichtenfels, supra. Even with the pain, additional loss of function was not specifically identified.  Further, although the Veteran indicated flare-ups, he did not describe them as incapacitating.  Accordingly, the Board finds that a rating greater than 10 percent under DC 5010 is not warranted for the period prior to October 27, 2009.

The Board notes that when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

During his November 2007 VA examination, the Veteran reported flare-ups two to three times a year with severe pain.  Use of crutches, braces, a cane, or corrective shoes were denied  The Veteran also denied weakness, heat, redness, instability, giving way, "locking," fatigability, lack of endurance, and episodes of dislocation or recurrent subluxation.  During his October 1, 2009, DRO hearing, the Veteran reported his right knee symptoms to consist of pain, swelling, stiffness and locking, and giving way two to three times a month.  He reported pain brought on by prolonger standing working as a cook, and problems ascending and descending stairs.  The Veteran also reported use of a knee brace to alleviate swelling.  

The Board has considered the Veteran's statements, and his reported symptoms of as recorded in the VA examination report and hearing transcript.  However, the evidence does not support a higher rating than 10 percent prior to October 27, 2009, for arthritis of the right knee.  The Veteran did not indicate that he had suffered an additional loss of motion over that which had been recorded in November 2007.  Although it does appear as though the Veteran may have experienced an increase in the number of right knee symptoms, the Board notes that, based on the evidence in existence prior to October 27, 2009, the Veteran has not been shown to warrant even a non-compensable rating under DCs 5260 or 5261.  The Board finds, therefore, that the Veteran's symptoms and functional limitations are adequately addressed by his 10 percent ratings, as he would not otherwise be entitled to compensable ratings were it not for consideration of his pain.  See Lichtenfels, supra.  As it does not appear as though the Veteran's additional symptoms limited his ability to function, and more importantly, to work, the Board finds a rating in excess of 10 percent prior to October 27, 2009, is not warranted under the factors as enunciated in DeLuca, supra.  See 38 C.F.R. § 4.2 (2011) (VA is required to consider each disability "from the point of view of the veteran working or seeking work."); 38 C.F.R. § 4.10 (2011) (disability evaluations are based on the veteran's ability "to function under the ordinary conditions of daily life including employment.").  

While the Veteran is not entitled to a rating in excess of 10 percent prior to October 27, 2009, the objective medical evidence clearly shows that the Veteran's right knee disability has increased in severity throughout the appeal period.  As noted above, the Veteran has indicated an increase in the number of right knee symptoms that he experiences.  Further, range of motion testing conducted during the October 27, 2009, VA examination showed flexion limited to 42 degrees.  The Veteran reported increased interference with his ability to work as a cook on account of the fact that his knee symptoms limited his ability to stand for long periods of time.  Since October 2009, it has been shown that the Veteran requires continuous use of a knee brace, as well as the assistance of a cane for walking.  Evidence of abnormal weight bearing has been shown, and the Veteran has indicated that he is unable to put weight on his right knee for more than a few minutes without experiencing severe pain.  The SSA examiner noted that the Veteran was unable to squat and that he experienced pain throughout his range of right knee motion.  Although flexion to 120 degrees was achieved, the examiner noted evidence of pain.  It is unclear, however, whether the entire range of motion was painful, or whether the Veteran's knee pain began at 120 degrees.

In consideration of the above evidence, the Board finds that a rating of 20 percent, but not more is warranted from October 27, 2009, for the Veteran's right knee disability with degenerative joint disease.  The Board finds significant that, on examination on October 27, 2009, the Veteran was able to achieve flexion only to 42 degrees.  The Board finds that this measurement, along with the Veteran's subjective complaints related to pain and weakness, as well as the examiner's observations of an antalgic gait and the fact that since October 2009 the Veteran has required the use of a knee brace and cane, entitles the Veteran to a 20 percent disability rating under DC 5260 for limitation of flexion.  

The Board notes the Veteran's limitation of flexion, alone, does not warrant a 20 percent rating, as he does not have flexion limited to 30 degrees.  However, in consideration of the additional functional loss the Veteran appears to have sustained by virtue of factors such as weakness, swelling, and interference with sitting, standing, and weight bearing, the Board finds that the Veteran's right knee disability picture warrants a 20 percent rating.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.  As the Veteran has not been shown to have actual limitation of motion that would warrant a 20 percent rating under DC 5260, the Board finds that a rating in excess of 20 percent is not warranted and that his subjective symptoms are adequately accounted for by the assigned 20 percent rating.  

The Board notes that although range of motion testing conducted subsequent to the October 27, 2009, VA examination shows right knee flexion to a greater degree than that which be considered even non-compensable, it is clear that the Veteran's motion remains painful.  Indeed, objective evidence of painful motion was observed on examination in March 2011.  The examiner also determined that the Veteran would be unable to perform any type of physical work that involved prolonged standing or walking.  The Veteran's subjective complaints related to his right knee have not varied since the October 2009 VA examination report.  As such, the Board finds that while objective testing shows a greater range of flexion, taking into account the DeLuca factors and the Veteran's lay statements, the evidence as a whole suggests that the severity of the Veteran's right knee disability has remained relatively constant since October 2009.  

The Board notes that VA's General Counsel has issued a precedential opinion holding that where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  A review of the evidence of record reveals that in addition to limited flexion, the Veteran also experiences a limitation of extension.  

In accordance with DC 5261, a noncompensable rating is warranted if extension is limited to 5 degrees; a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  

The October 27, 2009, VA examination report documented extension to -10 degrees (extension limited to 10 degrees).  The SSA examiner also noted limited extension, although it is unclear from his report to what degree the Veteran was able to extend the knee.  Range of motion testing in March 2011 similarly showed extension limited to 10 degrees.  Thus, the Board finds that a separate 10 percent rating is granted for the Veteran's right knee disability based on limited motion of the right knee equally a loss of 10 degrees of extension.  38 C.F.R. § 4.71a, DC 5261; VAOPGCPREC 9-2004.

The Board also notes that VA's General Counsel has issued a precedential opinion that provides guidance concerning rating claims for knee disorders.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In VAOPGCPREC 23-97, VA's General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, provided that a separate rating must be based upon additional disability.  

Under DC 5257, a 10 percent rating is assignable for slight recurrent subluxation or lateral instability; a 20 percent rating is assignable for moderate disability; and a 30 percent evaluation is for application when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2011).  Here, the Board finds that the evidence does not support a separate rating based on subluxation or lateral instability.  Although the Veteran has periodically reported instability, physical examination of the Veteran has revealed no such instability, nor has there been evidence of subluxation.  Indeed, varus and valgus instability testing was normal.  Accordingly, the Board finds that a separate rating under DC 5257 is not warranted as the objective evidence fails to demonstrate recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.  

The Board has also considered whether the Veteran may be entitled to higher rating for his service-connected right knee disability under the following DCs applicable to disabilities of the knee:  (1) DC 5256 which pertains to disabilities involving ankylosis of the knee; (2) DC 5258 which provides for a 20 percent evaluation for dislocated semilunar cartilage "with frequent episodes of 'locking,' pain, and effusion into the joint"; and (3) DC 5262 which is used to evaluate impairments of the tibia and fibula.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5262 (2011).  

There is no evidence of ankylosis of the right knee or any impairment of the tibia or fibula to allow for application of DCs 5256 or 5262.  Further, the evidence of record does not demonstrate any complaints of dislocated cartilage in the right knee.  Although the Veteran reported locking in October 2009, locking was denied on examination in March 2011.  Accordingly, the Board finds that the evidence does not support a rating under DC 5258.

The rendering the above decision, the Board has considered the doctrine of reasonable doubt, but finds is unable to identify a reasonable basis for granting disability ratings greater than those that have been assigned.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102.  

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's symptoms are described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluation[] for [his service-connected disability] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, supra; 38 C.F.R. § 3.321(b)(1).  As to any contention by the Veteran that he is unable to work on account of his right knee disability, the March 2011 VA examiner specifically stated that the Veteran's right knee disability would not preclude him from sedentary employment.  Moreover, it was noted that the Veteran has retired not on account if his right knee disability but rather, due to his heart condition.


ORDER

Entitlement to an initial disability rating for a right knee disability with degenerative joint disease in excess of 10 percent prior to October 27, 2009, and in excess of 20 percent as of October 27, 2009, under 38 C.F.R. § 4.71a, DC 5260, is denied.  

Entitlement to a separate 10 percent rating for a right knee disability with degenerative joint disease based on limitation of extension under 38 C.F.R. § 4.71a, DC 5261, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


